Citation Nr: 1639950	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  12-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spondylosis with degenerative joint disease.

3.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure, or in the alternative, as due to service-connected PTSD.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

5.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service May 1965 to March 1967.  He is the recipient of the Combat Infantryman Badge, among other awards and decorations, for his service in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and an October 2010 rating decision of the RO in New Orleans, Louisiana.  Jurisdiction rests with the RO in New Orleans, Louisiana in which the Veteran resides.  

The April 2009 rating decision, in pertinent part, denied entitlement to service connection for sleep apnea, and denied a claim to reopen entitlement to service connection for a skin disability, to include as due to herbicide exposure.  The October 2010 rating decision continued an evaluation of 30 percent for PTSD and continued an evaluation of 10 percent for lumbar spondylosis with degenerative joint disease.  Thereafter, a March 2012 rating decision also continued the evaluations of 30 percent for PTSD and 10 percent for lumbar spondylosis with degenerative joint disease.  

The October 2010 rating decision also denied entitlement to service connection for radiculopathy of the lower extremities and a left hip disability.  In a November 2010 notice of disagreement, the Veteran contested these denials but did not perfect an appeal thereafter.  See VA Form 9 received in August 2012, wherein the Veteran indicated he was only appealing certain issues.  Thus, these claims are not before the Board, although radiculopathy of the lower extremities is de facto part of the Veteran's increased rating claim for his service-connected back disability.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).

A total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, although January 2012 VA PTSD and back conditions examination reports reflect the Veteran is retired, the record does not indicate that he is unemployable due to his service-connected disabilities at issue in this appeal, nor has he contended such.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

At this time, the only issue ready for appellate disposition is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin condition.  All other issues identified above, including the merits of the skin claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating decision denied entitlement to service connection for dermatitis and pityriasis rosea, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final October 2002 rating decision is new, relates to an unsubstantiated matter necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin disability.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied entitlement to service connection for dermatitis and pityriasis rosea, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a skin disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board reopens a previously denied claim of service connection for a skin disability.  This award represents a grant of this specific benefit sought on appeal.  Therefore, VA's duties to notify and assist with respect to this issue are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary. 

Originally, an October 2002 rating decision denied service connection for dermatitis and pityriasis rosea.  The October 2002 rating decision found the available scientific and medical evidence did not support the conclusion that the condition at issue was associated with herbicide exposure nor was there any evidence to establish service connection on a direct incurrence basis.  The Veteran was notified of this denial in correspondence later that same month.  The Veteran did not appeal the October 2002 determination with respect to his skin disability claim, although he appealed a separate determination for a back disability.  Additionally, no new and material evidence was received within the appeal period.  Indeed, no additional evidence was associated with the claims file until a February 2004 VA spine examination report was obtained.  Thus, the October 2002 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In February 2009, the Veteran stated that in June 2008, he had filed claims, including a claim for a body rash.  A June 2008 claim is not of record but the RO properly used the Veteran's February 2009 statement to establish new claims, including a claim for a skin disability.  An April 2009 rating decision denied a claim to reopen entitlement to service connection for a skin disability, specifically dermatitis and pityriasis rosea.  That denial gave rise to the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue on the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly received evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The pertinent evidence of record at the time of the October 2002 rating decision included service treatment records (STRs), VA treatment records and an August 2002 VA examination report. 

New evidence added to the record since the October 2002 rating decision, includes additional VA treatment records and additional statements from the Veteran.  VA treatment records reflect additional new skin diagnoses such as impetigo, ichthyosis and tinea, as listed as active problems in a June 2012 treatment record.  An April 2009 VA treatment record also diagnosed eczema.  Such evidence is material because it provides a new basis of entitlement.  Additionally, in a March 2009 statement, the Veteran reported his skin rash onset in Vietnam and has continued thereafter.  As noted above, when the RO denied the claim in October 2002, the RO found there was no link between a skin disability and service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159 (c)(4) for the claim.  Accordingly, the claim to reopen entitlement to service connection for a skin disability is granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a skin disability is granted.


REMAND

As described above, the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the AOJ for consideration of such in the first instance on the merits. 

Additionally, VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Although the Veteran has not been diagnosed with a recognized skin disability that may be presumptively associated with exposure to herbicide agents, a veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure, to alternatively show entitlement to service connection on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board finds that the Veteran did have service in Vietnam and is presumed to have been exposed to herbicide agents.  He has also stated his skin rash onset during service and continued thereafter.  Thus, the Board finds that it is necessary to remand the claim for a skin disability to schedule the Veteran for a VA examination and to request an etiological opinion, to include consideration of exposure to herbicide agents by the prospective examiner.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, with respect to the Veteran's claim for sleep apnea, a VA examination has not yet been afforded the Veteran.  However, the Veteran's representative, in a September 2016 informal hearing presentation, argued, in part, that the Veteran's sleep apnea was secondary to his service-connected PTSD.  Additionally, in a March 2009 statement, the Veteran argued his sleep apnea was a result of herbicide exposure.  A January 2012 VA treatment record reflects a diagnosis of obstructive sleep apnea.  There is no nexus opinion of record which addressed this claim on a direct incurrence basis, as a result of the claimed herbicide exposure, or on a secondary basis.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Thus, the Board finds that it necessary to remand the claim for sleep apnea to schedule the Veteran for a VA examination and to request an etiological opinion, to include consideration of exposure to herbicide agents by the prospective examiner, or as secondary to service-connected PTSD.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the Veteran's claim for an increased evaluation for PTSD, the most recent, January 2012 VA PTSD examination report diagnosed PTSD, pain disorder associated with both psychological factors and a general medical condition, and personality disorder, not otherwise specified.  The January 2012 VA PTSD examiner further found it was possible to differentiate what symptoms were attributable to each diagnosis.  However, more recent VA treatment records reflect additional diagnoses, including a June 2012 VA treatment record which diagnosed mood disorder, not otherwise specified (NOS) along with PTSD.  Additionally, a June 2012 problem list also noted a diagnosis of depressive disorder, not elsewhere classified (NEC).  The Board notes that symptoms associated with the Veteran's mood disorder, NOS, and depressive disorder, NEC, may overlap with his PTSD symptoms.  The law provides VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, the record is not as clear as to the distinction, if any, between the service-connected PTSD, and mood disorder, NOS, and/or depressive disorder NEC, which were not addressed by the January 2012 VA PTSD examination report.  Thus, a remand for a new examination is required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the Veteran's claim for an increased evaluation of his service-connected lumbar spondylosis with degenerative joint disease, the Board also finds an additional examination is warranted.  Specifically, while the most recent January 2012 VA back conditions examination report noted the Veteran reported that flare-ups impacted the function of his thoracolumbar spine, the VA examiner did not characterize any additional functional loss related to flare-ups in degrees, a necessary part of the examination.  Thus a remand for a new examination is required.  

As the Veteran's claims are being remanded for further development, updated VA treatment records, from the Overton Brooks VA Medical Center (VAMC), located in Shreveport, Louisiana, from June 2012 to the present, should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's recent VA treatment records, from the Overton Brooks VAMC, to include all associated outpatient clinics, from June 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Only AFTER obtaining the above referenced VA records, to the extent they exist, then schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disability, diagnosed proximate to or during the pendency of the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

With respect to any skin disability present during the pendency or proximate to this claim, (including non-specific skin eruption, dermatitis, impetigo, ichthyosis, tinea and eczema), the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such skin disability, was incurred in or was caused by the Veteran's active service, to include as due to herbicide exposure. 

In rendering the requested opinion, the VA examiner should consider the Veteran's report that his skin rash onset during service and has continued since service.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  Only AFTER obtaining the above referenced VA records, to the extent they exist, then schedule the Veteran for a VA for the purpose of ascertaining the nature and etiology of his sleep apnea.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is requested to provide the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the sleep apnea was caused by service, or is otherwise related to service, to include as due to herbicide exposure. 

b.  With respect to sleep apnea, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected PTSD caused or aggravated (permanently worsened beyond the natural progression) his sleep apnea, and if aggravated, the extent to which such was aggravated.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Only AFTER obtaining the above referenced VA records, to the extent they exist, then schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed, to include mood disorder, NOS, and/or depressive disorder, NEC.  If any service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

A complete rationale for all opinions expressed must be provided.

5.   Only AFTER obtaining the above referenced VA records, to the extent they exist, then schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spondylosis with degenerative joint disease.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

For the Veteran's service-connected lumbar spondylosis with degenerative joint disease, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, repeated use, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  

The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected lumbar spondylosis with degenerative joint disease and describe any symptoms and functional limitations associated with such impairment(s).

A complete rationale for all opinions expressed must be provided.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


